EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of November 30, 2021.

Applicant’s amendments to claims 1, 19, and 20 overcome the respective 35 USC 103 rejections thereof.

Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 20:  The prior art of record fails to disclose or suggest a bottom hole assembly that includes a rotary steerable system, a measurement while drilling system, and a universal bottom hole assembly node module, wherein the node module provides direct two way communication between the rotary steerable system and the measurement while drilling system and includes a pressure while drilling module as recited in the claimed combination.

Regarding claims 2-18 and 21:  These claims are considered allowable due to their dependence on claims 1 or 20.

Regarding claim 19:  The prior art of record fails to disclose or suggest a universal bottom hole assembly node module that provides direct two way communication between the rotary steerable system and the measurement while drilling system and includes a pressure while drilling module as recited in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
12/7/2021